Title: To George Washington from Colonel Charles Harrison, 9 February 1780
From: Harrison, Charles
To: Washington, George


          
            Sir
            Williamsburg 9th Feby 80
          
          Agreeable to your Excellency’s instructions, have made known to the Governour & Councel the weak state of my Battalion, & in most pressing terms requestd their assistance to have it recruited, who with advise of the board of War, have thought proper to order out on recruiting Service such of my Officers as are in the State on furlough; want of money is at present the only apparent obstacle we shall have to encounter; I am very sensible a major part of the late discharged Soldiers, will through necessity be compell’d to return to the Service.
          That good man Genl Nelson made a tender of his whole property for the purpose of recruiting the Army, & is determin’d to exert himself in carrying it into execution, a few more Nelsons are greatly wanting in this state; our assembly (at least a majority of them) are become Speculators in Land & are retiring to the back country as a place of Security. Pardon the freedom taken in touching on politics: & believe me Dr Sir Your Most Obt Sert
          
            Cha. Harrison Colo. Arty
          
          
          
            N.B. Inclosd you have a return of the men recruited since my leaving Camp.
            
              C.H.
            
          
        